 
 
I 
108th CONGRESS 2d Session 
H. R. 4785 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2004 
Mr. Hulshof (for himself, Mr. Boswell, Mrs. Emerson, Mr. Gutknecht, Mr. Leach, Mr. Shimkus, Mr. LaHood, Mr. Costello, Mr. Manzullo, Mr. Johnson of Illinois, Mr. Evans, Mr. Akin, Mr. Skelton, Mr. Nussle, Mr. Peterson of Minnesota, Mr. Weller, Mr. Latham, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To enhance navigation capacity improvements and the ecosystem restoration plan for the Upper Mississippi River and Illinois Waterway System. 
 
 
1.FindingsCongress finds that— 
(1)in section 1103(a)(2) of the Water Resources Development Act of 1986 (100 Stat. 4225), Congress recognized the Upper Mississippi River System as a nationally significant ecosystem and a nationally significant commercial navigation system and declared that the system shall be administered and regulated in recognition of its several purposes; 
(2)inaction on construction of new locks will lead to economic decline, and inaction on implementation of an enhanced ecosystem restoration program will lead to further environmental decline; 
(3)the Upper Mississippi River and Illinois Waterway carry approximately 60 percent of the corn exports of the United States and 45 percent of the soybean exports of the United States, providing a significant positive balance of trade benefit for the Nation; 
(4)the movement of more than 100,000,000 tons of product supports 400,000 full- and part-time jobs in the United States, generating over $4,000,000,000 in income and $12,000,000,000 to $15,000,000,000 in economic activity; 
(5)Midwestern utilities use coal, the second largest category of cargo shipped on the Upper Mississippi River System, to produce cost-efficient energy; 
(6)keeping the cost of transportation lower through competition between transportation modes is the United States farmer’s competitive advantage in capturing future global growth in agricultural exports; 
(7)United States farm and trade policies work to open world markets and promote United States exports, and water resource policy has provided a low-cost transportation alternative to other modes; 
(8)the Department of Agriculture projects that corn exports will grow 44 percent over the next decade, with a 1/3 increase in growth exported through the Gulf of Mexico; 
(9)United States exports of soybeans and soybean products topped 1,000,000,000 bushels for the third straight year in 2003, with roughly 75 percent exported through the Port of New Orleans via the Mississippi waterways and its tributaries; 
(10)those transportation savings— 
(A)provide higher income to farmers and rural communities; and 
(B)generate Federal and State taxes to support community activities, quality of life, and national benefits; 
(11)the construction of new 1,200-foot locks and lock extensions will provide more than 48,000,000 man-hours of employment over 10 to 15 years; 
(12)foreign competitors have worked over the last 10 years to improve foreign transportation infrastructure to compete more effectively with United States production; 
(13)the inland waterway transportation system moves 16 percent of the freight in the United States for 2 percent of the cost, including more than 100,000,000 tons on the Upper Mississippi River System; 
(14)the Department of Transportation projects that freight congestion on the roads and rails in the United States will double in the next 25 years and that water transportation will need to play an increasing role in moving freight; 
(15)the movement of 100,000,000 tons on the river system in 4,400 15-barge tows out of harms way would require an equivalent of 4,000,000 trucks or 1,000,000 rail cars moving directly through our communities; 
(16)econometric models are useful analytic tools to provide valuable information, but are unable to account for every market trend, development, and public policy impact; 
(17)the current capacity of the Upper Mississippi River System is— 
(A)declining by 10 percent annually because of unplanned closures of a 70-year old infrastructure; and 
(B)reducing the potential for sustained growth; 
(18)the current 600-foot lock system was designed for steamboats, at a time when 4,000,000 tons moved on the Mississippi River and a total of 2,000,000,000 bushels of corn were produced nationally, compared to today, when 100,000,000 to 120,000,000 tons are shipped and the national production of corn exceeds 10,000,000,000 bushels; 
(19)the 600-foot locks at Locks and Dam Nos. 20, 21, 22, 24, and 25 on the Upper Mississippi River and LaGrange and Peoria on the Illinois Waterway are operating at 80 percent utilization and are unable to provide for or process effectively the volatile growth of traditional export grain markets; 
(20)based on the current construction schedule of new locks and dams on the inland system, lock modernization will need to take place over 30 years, starting immediately, as an imperative to avoid lost export grain sales and diminished national competitiveness; 
(21)the Corps of Engineers has been studying the needs for national investments on the Upper Mississippi River System for the last 15 years and has based initial recommendations on the best available information and science; 
(22)the Upper Mississippi and Illinois Rivers ecosystem consists of hundreds of thousands of acres of bottomland forests, islands, backwaters, side channels, and wetlands; 
(23)the river ecosystem is home to 270 species of birds, 57 species of mammals, 45 species of amphibians and reptiles, 113 species of fish, and nearly 50 species of mussels; 
(24)more than 40 percent of migratory waterfowl and shorebirds in North America depend on the river for food, shelter, and habitat during migration; 
(25)the annual operation of the Upper Mississippi River Basin needs to take into consideration opportunities for ecosystem restoration; 
(26)development since the 1930s has altered and reduced the biological diversity of the large flood plain river systems of the Upper Mississippi and Illinois Rivers; 
(27)Congress recognizes the need for significant Federal investment in the restoration of the Upper Mississippi and Illinois River ecosystems; 
(28)the Upper Mississippi River System provides important economic benefits from recreational and tourist uses, resulting in the basin’s receiving more visitors annually than most National Parks, with the ecosystems and wildlife being the main attractions;  
(29)the Upper Mississippi River System— 
(A)includes 284,688 acres of National Wildlife Refuge land that is managed as habitat for migratory birds, fish, threatened and endangered species, and a diverse assortment of other species and related habitats; and 
(B)provides many recreational opportunities; and 
(30)the Upper Mississippi River System also includes over 975,000 acres of land protected by levees and needs a balanced ecosystem restoration program that adequately considers the existing network of flood control infrastructure that protects thousands of homes and businesses.  
2.Enhanced navigation capacity improvements and ecosystem restoration Plan for the Upper Mississippi River and Illinois Waterway System 
(a)DefinitionsIn this section, the following definitions apply: 
(1)PlanThe term Plan means the preferred integrated plan contained in the document entitled Integrated Feasibility Report and Programmatic Environmental Impact Statement for the UMR–IWW System Navigation Feasibility System and dated April 29, 2004. 
(2)SecretaryThe term Secretary means the Secretary of the Army. 
(3)Upper Mississippi River and Illinois Waterway SystemThe term Upper Mississippi River and Illinois Waterway System means the projects for navigation and ecosystem restoration authorized by Congress for— 
(A)the segment of the Mississippi River from the confluence with the Ohio River, River Mile 0.0, to Upper St. Anthony Falls Lock in Minneapolis-St. Paul, Minnesota, River Mile 854.0; and 
(B)the Illinois Waterway from its confluence with the Mississippi River at Grafton, Illinois, River Mile 0.0, to T.J. O’Brien Lock in Chicago, Illinois, River Mile 327.0. 
(b)Authorization of construction of navigation improvements 
(1)Small scale and nonstructural measuresAt a cost of $24,000,000 in funds from the general fund of the Treasury, to be matched in an equal amount from the Inland Waterways Trust Fund (which is paid by private users), the Secretary shall— 
(A)construct mooring facilities at Locks 12, 14, 18, 20, 22, 24, and LaGrange Lock; 
(B)provide switchboats at Locks 20 through 25 over 5 years for project operation; and 
(C)conduct development and testing of an appointment scheduling system. 
(2)New LocksAt a cost of $730,000,000 in funds from the general fund of the Treasury, with an equal matching amount provided from the Inland Waterways Trust Fund (which is paid by the private users), the Secretary shall construct new 1,200-foot locks at Locks 20, 21, 22, 24, and 25 on the Upper Mississippi River and at LaGrange Lock and Peoria Lock on the Illinois Waterway. 
(3)MitigationAt a cost of $100,000,000 in funds from the general fund of the Treasury, with an equal matching amount provided from the Inland Waterway Trust Fund (which is paid by private users), the Secretary shall conduct mitigation for new locks and small scale and nonstructural measures authorized under paragraphs (1) and (2). 
(c)Ecosystem restoration authorization 
(1)OperationTo ensure the environmental sustainability of the existing Upper Mississippi River and Illinois Waterway System, the Secretary shall modify, consistent with requirements to avoid any adverse effects on navigation, the operation of the Upper Mississippi River and Illinois Waterway System to address the cumulative environmental impacts of operation of the system and improve the ecological integrity of the Upper Mississippi River and Illinois River. 
(2)Ecosystem restoration projects 
(A)In generalThe Secretary shall carry out, consistent with requirements to avoid any adverse effects on navigation, ecosystem restoration projects to attain and maintain the sustainability of the ecosystem of the Upper Mississippi River and Illinois River in accordance with the general framework outlined in the Plan. 
(B)Projects includedEcosystem restoration projects may include— 
(i)island building; 
(ii)construction of fish passages; 
(iii)floodplain restoration; 
(iv)water level management (including water drawdown); 
(v)backwater restoration; 
(vi)side channel restoration; 
(vii)wing dam and dike restoration and modification; 
(viii)island and shoreline protection; 
(ix)topographical diversity; 
(x)dam point control; 
(xi)use of dredged material for environmental purposes; 
(xii)tributary confluence restoration; 
(xiii)spillway modification to benefit the environment; 
(xiv)land easement authority; and 
(xv)land acquisition. 
(C)Cost sharing 
(i)In generalExcept as provided in clause (ii), the Federal share of the cost of carrying out an ecosystem restoration project under this paragraph shall be 65 percent. 
(ii)Exception for certain restoration projectsIn the case of a project under this paragraph for ecosystem restoration, the Federal share of the cost of carrying out the project shall be 100 percent if the project— 
(I)is located below the ordinary high water mark or in a connected backwater; 
(II)modifies the operation or structures for navigation; or 
(III)is located on federally owned land. 
(iii)Nongovernmental organizationsNongovernmental organizations shall be eligible to contribute the non-Federal cost-sharing requirements applicable to projects under this paragraph. 
(D)Land acquisitionThe Secretary may acquire land or an interest in land for an ecosystem restoration project from a willing owner through conveyance of— 
(i)fee title to the land; or 
(ii)a flood plain conservation easement. 
(3)Specific projects authorization 
(A)In generalSubject to subparagraph (B), the ecosystem restoration projects described in paragraph (2) shall be carried out at a total construction cost of $1,460,000,000. 
(B)Limitation on available fundsOf the amounts made available under subparagraph (A), not more than $35,000,000 for each fiscal year shall be available for land acquisition under paragraph (2)(D). 
(4)Implementation reports 
(A)In generalNot later than June 30, 2005, and every 4 years thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an implementation report that— 
(i)includes baselines, benchmarks, goals, and priorities for ecosystem restoration projects; and 
(ii)measures the progress in meeting the goals. 
(B)Advisory panel 
(i)In generalThe Secretary shall appoint and convene an advisory panel to provide independent guidance in the development of each implementation report under subparagraph (A). 
(ii)PanelistsPanelists shall include— 
(I)1 representative of each of the State resource agencies (or a designee of the Governor of the State) from each of the States of Illinois, Iowa, Minnesota, Missouri, and Wisconsin; 
(II)1 representative of the Department of Agriculture; 
(III)1 representative of the Department of Transportation; 
(IV)1 representative of the United States Geological Survey; 
(V)1 representative of the United States Fish and Wildlife Service; 
(VI)1 representative of the Environmental Protection Agency; 
(VII)1 representative of affected landowners; 
(VIII)2 representatives of conservation and environmental advocacy groups; and 
(IX)2 representatives of agriculture and industry advocacy groups. 
(iii)Co-chairpersonsThe Secretary and the Secretary of the Interior shall serve as co-chairpersons of the advisory panel. 
(d)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out subsection (c) for fiscal years 2006 through 2020.  
(2)Special rulesAfter fiscal year 2020— 
(A)funds that have been made available under this subsection, but have not been expended, may be expended; and 
(B)funds that have been authorized to be appropriated by this subsection, but have not been made available, may be made available.  
 
